Citation Nr: 1434012	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  13-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA. 

In a statement dated in July 2012, the Veteran's representative stated that the Veteran is claiming entitlement to service connection for diabetes mellitus and bilateral cataract.  The record does not show that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's current tinnitus originated during service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran seeks service connection for tinnitus, which he contends originated in service.

A review of the medical evidence clearly establishes a current diagnosis of tinnitus, and as such, the central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service.  The Veteran's service treatment records, including the report of his discharge examination and the report of medical history completed at discharge, are negative for evidence of tinnitus.  However, the evidence of record reveals that the Veteran's occupational specialty was Fire Protection Specialist.  The Department of the Air Force has acknowledged this occupational specialty has a high probability for exposure to hazardous noise exposure.  In an examination request dated in June 2011, the RO conceded the Veteran was exposed to acoustic trauma sufficient to establish an in-service event. 

On VA examination in July 2011, it was reported that the Veteran had "ringing" tinnitus, which the Veteran stated he first noticed in 1967.  Audiological testing revealed defective hearing in both ears.  The examiner concluded the Veteran's tinnitus was "not as least as likely as not related to the veteran's military service/acoustic trauma," because the Veteran's in-service audio examinations only revealed a 5dB shift at the 4000 Hz level from entry to separation and did not show any complaint of tinnitus.  The examiner provided an identical opinion relative to the Veteran's claim for service connection for hearing loss at that time. 

Notwithstanding the negative medical opinion provided by the VA examiner, in July 2011 the St. Louis RO granted service connection for hearing loss because the Veteran's hearing loss satisfied the VA standards for defective hearing in service. The Veteran's tinnitus claim was denied at that time.  In May 2013, the Veteran underwent another VA examination.  This time, the examiner determined the Veteran's tinnitus was "less likely than not" secondary to his service-connected hearing loss.  The examiner reasoned hearing loss does not cause tinnitus or vice versa. 

Although service treatment records do not show that the Veteran complained of tinnitus in service and there is a medical opinion indicating that the tinnitus is not related to service, the Veteran has reported that he has had tinnitus since active duty in 1967 and the opinion against the claim is based, at least in part, on the absence of documentation of tinnitus in service.  The Veteran is certainly competent to report that he noticed tinnitus in service and that it has continued ever since.  The Board also notes that the Veteran has been granted service connection for bilateral hearing loss.  In the Board's opinion, the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for tinnitus.  



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


